Citation Nr: 0636868	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a stroke, 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that denied the veteran's claim of 
entitlement to service connection for residuals of a stroke 
as secondary to service-connected diabetes mellitus, denied 
an increased rating for service-connected PTSD, and denied 
entitlement to individual unemployability.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In September 2004, after further development, the RO granted 
the veteran's claim of entitlement to individual 
unemployability, effective January 8, 2002.  That same month, 
the veteran, through his representative, submitted a 
statement to the RO stating that he "agrees that favorable 
decision for [individual unemployability] is a grant for both 
PTSD and the [individual unemployability]," but that he 
"would like to continue the appeal for [service connection] 
for the residuals of a stroke secondary to [service-
connected] diabetes."  The Board therefore finds that the 
veteran has been granted a full disposition of his claim of 
entitlement to for individual unemployability and that he has 
withdrawn his claim of entitlement to a higher evaluation for 
his service-connected PTSD.  These claims are therefore no 
longer before VA. 

In May 2005, the Board remanded the claim of entitlement to 
service connection for residuals of a stroke for further 
development and adjudication.  In that decision, the Board 
noted that, in a November 2002 statement submitted to the RO, 
the veteran submitted a claim of service connection for 
hypertension secondary to diabetes mellitus.  The claim had 
not yet been considered and the Board therefore referred the 
claim to the RO for appropriate action. 


FINDINGS OF FACT

The veteran's residuals of a stroke did not have their onset 
during service, and are not related to an in-service disease 
or injury, or a service-connected disorder.


CONCLUSION OF LAW

The veteran's residuals of a stroke were not incurred in or 
aggravated by service, and are not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2006) and as revised by 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2001 and June 2005, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, as well as the type of 
evidence VA would assist him in obtaining.  The veteran was 
also informed that he should send to VA evidence in his 
possession that pertains to the claim.  In addition, the RO 
advised the veteran of the basic law and regulations 
governing the claim, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claim.  The RO also provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the 
veteran was provided notice of the latter two elements as 
part of the May 2006 Supplemental Statement of the Case.  
This notice may not have been adequate, however, and was 
provided only recently.  Despite the potentially problematic 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, records associated 
with an award of benefits from the Social Security 
Administration, a VA examination, and statements submitted by 
the veteran in support of his claim.  The Board also notes 
that this case has been remanded for additional development, 
to include a VA examination in connection with the claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for residuals of a 
stroke, including as secondary to service-connected 
diabetes mellitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The evidence in this case consists of private and VA 
treatment records, records in connection with an award of 
benefits from the Social Security Administration, and a 
December 2005 VA examination.  

The record indicates that the veteran currently suffers from 
diabetes mellitus, for which he has been service connected.  
This diagnosis was made in 1997, the year after the veteran 
suffered a stroke in 1996.  Because the record indicated that 
there is a medical relationship generally between diabetes 
mellitus and stroke, but was not clear as to the specific 
relationship between the veteran's diabetes mellitus and his 
stroke, this claim was remanded in order to afford the 
veteran a VA examination in connection with his claim. 

The veteran was afforded a VA examination in December 2005.  
The examiner indicated, in a January 2006 addendum, that the 
veteran's claims file had been reviewed in connection with 
the examination.  The veteran's medical history was noted, 
including his stroke in 1996.  The examiner indicated that 
the etiology of the stroke was not clear.  In 1997, the 
veteran was diagnosed with diabetes mellitus and also 
suffered a heart attack.  He later underwent a coronary 
artery invasive reperfusion procedure.  The veteran was noted 
to have had an incomplete recovery, but the examiner also 
indicated that the veteran was almost fully functional with 
respect to outdoor activity and light exercise.  He was noted 
to have right facial numbness and left ptosis, as well as 
weaker left arm and leg.  After examination, the veteran was 
diagnosed with stroke in 1996.  The examiner indicated that 
the stroke had an unclear etiology, but that it probably had 
no causal relationship with the veteran's service-connected 
diabetes mellitus.  The examiner indicated that an embolic 
event unrelated to diabetes remains a strong possibility 
given the veteran's history of heart disease and 
dyslipedemia/large vessel disorder.

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's stroke and 
current residuals are related to a disease or injury in 
service, to include his service-connected diabetes mellitus.  
There is no evidence directly linking the veteran's current 
condition with his active duty service.  And the evidence is 
against a finding that the veteran's condition is secondary 
to his service-connected diabetes mellitus.  In this regard, 
the Board notes that the December 2005 VA examiner, after 
examining both the veteran and his claims file in connection 
with his opinion, found that the veteran's residuals of a 
stroke were not likely related to his diabetes.

While the veteran may feel that his condition is related to 
his service, as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the medical evidence is against 
service connection for residuals of a stroke, to include as 
secondary to service-connected diabetes mellitus. 


ORDER

Service connection for residuals of a stroke is denied.


____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


